DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered.  The examiner agrees with applicant that the amended independent claims 1 and 11 are not taught by the art used in the non-final rejection of March 16, 2021.  A new rejection is presented for the claims based on the addition of Spangler et al. (U.S Pre-Grant Publication 20160222796).
The double patenting rejection will be presented still as it still applies based on the extension of the retention feature between the pressure and suction side of the reference application causes the amended claims recited height to be greater.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 9, 11-12, 15-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 5, 7, and 17 of copending Application No. 16/851,752(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are narrower and therefore anticipate the listed broader claims of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-7, 9, 11-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann (U.S Pre-Grant Publication 20030049127) hereinafter Tiemann in view of Spangler et al. (U.S Pre-Grant Publication 20160222796) hereinafter Spangler.
*Figure 2 of Tiemann uses the same reference number for features in different portions of the airfoil.  The instances referred to in the rejection are all in the region as shown in Annotated Figure 1 (I).

    PNG
    media_image1.png
    589
    837
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    636
    647
    media_image2.png
    Greyscale

Regarding claim 1 Tiemann discloses:
A component for a gas turbine engine {[0002], [0016]},
the component comprising: an airfoil {Figure 2 (13)} having a leading edge {Figure 2 left side, (unlabeled), [0032]}, a trailing edge {Figure 2 right side, (unlabeled), [0033]}, a pressure side {Figure 2 (20)}, and a suction side {Figure 2 (19)},
wherein the airfoil defines at least a leading edge cavity {Figure 2 (22)} located proximate the leading edge and defined between the leading edge and a separator rib {Figure 2 (21)} in an axial direction and between the pressure side {Figure 2 (20)} and the suction side {Figure 2 (19)} in a circumferential direction {Figure 2 (22) is between (20) and (19) as well as between the leading edge and (21)},
the leading edge cavity comprising a baffle portion {Figure 2, the portion along which the rib (24) defines a flow passage with the baffle/insert (25) as well as the interior of the baffle} and 
a baffle {Figure 2 (25)} installed within the baffle portion of the leading edge cavity {Figure 2 (25) is in the baffle portion within (22)}, the baffle having a first metering flow aperture {Figure 2 (27)};
a first support element retention feature {Annotated Figure 1 (II) points to the forward face of the rib (24)/(IV) that is in contact with the baffle, [0007] and [0029]; this contact at the indention of the baffle shown in region pointed to by Annotated Figure 1 (II) provides retention} located within the leading edge cavity {Annotated Figure 1 (II) the forward face of the rib is located within (22)}  and at least partially separating the baffle portion from the leading edge portion {Annotated Figure 1 (II) the forward face of the rib has a thickness that partially separates the baffle portion from the leading edge portion as defined earlier in the claim},
the first support element retention feature extending inward in the circumferential direction {Annotated Figure 1 (II) extends inward} from one of the pressure side and the suction side and into leading edge cavity {Annotated Figure 1 (II) is on the suction side into the leading edge cavity; [0029] discusses the ribs being on both pressure side and suction side walls (20) and (19) and in each of the ducts (22)};
a first axial extending rib {Annotated Figure 1 (IV) points to the unlabeled instance of (24)} extending between an aft end proximate the separator rib {Annotated Figure 1 (III)} and a forward end proximate the first support element retention feature {Annotated Figure 1 (II)} and formed on an interior surface of a same side as the first support element retention feature {Annotated Figure 1 (IV) is on the same side as (II)},
wherein a first axial extending flow channel {Figure 4 (32)} is defined along the first axial extending rib between an exterior surface of the baffle and an interior surface of the airfoil and extending from the aft end to the forward end in an axial direction {[0035]},
and wherein the first metering flow aperture is located proximate the aft end of the first axial extending flow channel {Figure 2 (27) is located at the aft end of the flow channel, see arrows (30), [0035]} such that air flowing through the first metering flow aperture into the first axial extending flow channel will flow forward toward the leading edge portion of the leading edge cavity {Figure 2 (30) flows to leading edge portion which includes outlets (28)}.
Tiemann does not teach wherein the first support element retention feature has a height extending from the respective side of the leading edge cavity that is greater than a respective height of the first axial extending rib, and wherein the baffle is retained aft of the first support element retention feature within the baffle portion.
Spangler pertains to cooling configurations of gas turbine blades.  Spangler teaches wherein the first support element retention feature {Annotated Figure 3 (VIIa)} has a height extending from the respective side of the leading edge cavity that is greater than a respective height of the first axial extending rib {Annotated Figure 3 (VIIa) has a height greater than (52) and (60)}, and wherein the baffle is retained aft of the first support element retention feature within the baffle portion {Annotated Figure 3 (40) is retained aft of (VIIa)}.

    PNG
    media_image3.png
    605
    712
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed a rib structure at the forward end of the insert/baffle as taught by Spangler as the support element retention feature rather than the pinched insert retention of Tiemann in Annotated Figure 1 (II).  One of ordinary skill in the art would recognize this modification of how the insert/baffle is retained would require the rib structure of Spangler to have openings for the airflow of Tiemann shown in Figure 2 to flow as designed.  Annotated Figure 2 shows an example configuration made by the examiner (for illustrative purposes, other geometries are conceivable by one of ordinary skill in the art who is not an automaton, see MPEP 2143.03 I) of where the support element retention feature (VII) has openings (VIII) and (IX) to accommodate the airflow of Tiemann {(VIII) accommodates (30) and (IX) accommodates the flow exiting holes (36)}.  One of ordinary skill in the art would be motivated to modify the support retention features of Tiemann as the details of the baffle shape and support retention 
Regarding claim 2, Tiemann further discloses comprising a plurality of additional axial extending ribs arranged on the same interior surface as the first axial extending rib {Figure 4 (24), [0035]}, wherein a plurality of additional axial extending flow channels are defined between adjacent axial extending ribs {Figure 4 (32), [0035]}.
Regarding claim 3, the combination of Tiemann and Spangler further discloses a second support element retention feature located within the leading edge cavity and at least partially separating the baffle portion from the leading edge portion {Annotated Figure 3 (VIIb) separates (52) and the leading edge cavity (not labeled)},
 the second support element retention feature on the other of the pressure side and the suction side of the leading edge cavity from the first support element retention feature {Annotated Figure 3 (VIIb) is on the pressure side while (VIIa) is on the suction side};
a second axial extending rib extending between the aft end proximate the separator rib and the forward end proximate the second support element retention feature and formed on an interior surface of a same side as the second support element retention feature {the second axial extending rib is on the pressure side but not depicted in Figure 2 [0029], and has the same analogous properties as (IV) in Annotated Figure 1 including the proximity to the separator rib shown by (III) and the forward end proximate to (II)},
wherein a second axial extending flow channel {Figure 4 (32) instance defined by the wall (20), [0030]} is defined along the second axial extending rib between an exterior surface of the baffle and an interior surface of the airfoil and extending from the aft end to the forward end in an axial direction {[0030] and [0035]}
Regarding claim 4, Tiemann further discloses wherein the baffle comprises at least one impingement aperture {Figure 2 (36)} configured to fluidly connect to the leading edge portion of the leading edge cavity {[0032]}.
Regarding claim 6, Tiemann further discloses wherein the interior surface of the airfoil defining a portion of the first axial extending flow channel {Figures 2- 4 (19)’s interior surface defines a portion (32)} includes at least one heat transfer augmentation feature {Figures 2- 4 (19) has turbulators (23) which are heat transfer augmentation features}.
Regarding claim 7, Tiemann further discloses wherein the at least one heat transfer augmentation feature comprises at least one of trip strips, pin fins, and pedestals {Figures 2-4 (23), [0035], the examiner categorizes the turbulators (23) as trip strips as they are designed to increase convection cooling by causing turbulence and have elongated rectangular profile}.
Regarding claim 8, Tiemann further discloses wherein the at least one heat transfer augmentation feature comprises a plurality of heat transfer augmentation features {Figure 3 (23) multiple instances} that extend along the interior surface of the airfoil from the separator rib into the leading edge portion of the leading edge cavity {Figure 3 instances of (23) extend from (27) to (28) which corresponds to the location of the separator rib to the leading edge portion as shown in Figure 2}.

    PNG
    media_image4.png
    544
    762
    media_image4.png
    Greyscale

Regarding claim 9, the combination of Tiemann and Spangler further discloses comprising a second metering flow aperture {Annotated Figure 2 (VIII)} defined at least partially by the first support element retention feature {Annotated Figure 2/3 (VIIa)} at the forward end of the first axial extending flow channel {Annotated Figure 2 (VIIa) is at forward end of the flow channel analogous to the first axial extending flow channel of Tiemann}.
 Claims 11-20 correspond exactly to claims 1-10 besides the preamble.
Tiemann teaches the preamble of claim 11, a gas turbine engine {[0002], [0016]}.
For the rejection of claims 11-14, 16-17, and 19 see the corresponding rejection of claims 1-4, 6-7 and 9 above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann in view of Spangler as applied to claims 1-4, 6-7, 9, 11-14, 16-17, and 19 above, and further in view of Barker et al. (U.S Pre-Grant Publication 20170030199) hereinafter Barker .
Regarding claim 5, the combination of Tiemann and Spangler discloses the component of claim 1, but does not teach wherein the first axial extending rib has a variable radial height in a direction from the aft end to the forward end.
Barker pertains to cooling gas turbine engine airfoils.  Barker teaches wherein the first axial extending rib {Figure 9 (31)} has a variable radial height in a direction from the aft end to the forward end {Figure 12 (31) the radial height of the cooling passageways is variable based upon the variable radial height of the standoff/rib (31), [0056]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a variable radial rib height in the axial direction (which results from variable radial passage/groove height) as taught by Barker for the ribs of Tiemann.  One of ordinary skill in the art would be motivated to do so to address cooling requirements of certain positions along the airfoil [0082]. Barker shows that changes of the profile of the ribs are known to one of ordinary skill in the art as simple substitutes that may be changed to obtain predictable results [0082, Figure 8-12].     
Regarding claim 10, the combination of Tiemann, Spangler and Barker further teaches further comprising a second axial extending rib {Tiemann Figure 3 (24) has multiple instances/ Barker Figure 12 (31) has multiple instances} extending between the aft end and the forward end {right end to left end in both Tiemann Figure 3 and Barker Figure 12}, wherein the first axial extending rib and the second axial extending rib are not parallel to each other {Barker Figure 12, middle instance of Barker is not parallel to instances of (31) above or below as a result of the radial height variation of (31)/(19)}.
Claims 11-20 correspond exactly to claims 1-10 besides the preamble.
Tiemann teaches the preamble of claims 15 and 20, a gas turbine engine {[0002], [0016]}.
For the rejection of claims 15 and 20 see the corresponding rejection of claims 5 and 10 above.  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann in view of Spangler as applied to claims 1-4, 6-7, 9, 11-14, 16-17, and 19 above, and further in view of Bunker et al. (U.S Pre-Grant Publication 20160201476) hereinafter Bunker.
Regarding claim 8, Tiemann discloses wherein the at least one heat transfer augmentation feature comprises a plurality of heat transfer augmentation features {Figure 3 (23) multiple instances} that extend along the interior surface of the airfoil {Figures 2-4 (19)} from the separator rib to the end forward end of the axially extending rib {[0029]}.  Tiemann does not 
Claims 11-20 correspond exactly to claims 1-10 besides the preamble.
Tiemann teaches the preamble of claim 18, a gas turbine engine {[0002], [0016]}.
For the rejection of claim 18, see rejection of claim 8 above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747